PER CURIAM.
We affirm the trial court’s decision, based on the evidence presented, finding that appellant committed the offense of battery. The restitution issue raised was not preserved for appeal because of the failure to object below. See Owens v. State, 679 So.2d 44 (Fla. 1st DCA 1996). The state concedes, however, that we must remand for the trial court to correct the written disposition order to reflect the trial court’s oral findings that appellant committed the offense of battery and not aggravated battery.
GLICKSTEIN, DELL and PARIENTE, JJ., concur.